Citation Nr: 0705100	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-20 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
In May 2006, the veteran testified before the Board by video 
conference from the RO.

The veteran's claim for service connection for low back pain 
is addressed in the remand attached to this decision and is 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's current hearing loss is related to his service.


CONCLUSION OF LAW

Service connection for hearing loss is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2003 and 
January 2005; a rating decision in January 2004; and 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the December 2005 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Lewinski, 2 Vet. App. 492, 494 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2006).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for hearing loss on a direct or 
presumptive basis.

During the September 1965 pre-induction examination, the 
veteran's hearing was evaluated using the "whisper test."  
No hearing loss was noted.  The veteran's hearing was also 
evaluated at the December 1969 separation examination by 
"whisper test," which showed normal hearing.

A VA audiological examination was performed in December 2003.  
The veteran provided that while working as an aviation 
machinist mate in service, he wore hearing protection most of 
the time.  After service, he worked as a maintenance factory 
worker and was required to wear hearing protection.  He also 
worked as a farmer and truck driver, but did not wear hearing 
protection.  Upon examination of the left ear, hearing was 
within normal limits through 500Hz with mild sloping to 
severe sensorineural hearing loss from 1000-8000 Hz.  With 
respect to the right ear, mild sensorineural hearing loss was 
noted through 1000Hz, rising to within normal limits at 
2000Hz, then sloping to moderately severe to severe high 
frequency sensorineural hearing loss at 3000-8000Hz.  The 
audiologist opined that "[b]ased upon the veteran's history 
of extensive occupational noise exposure since military 
service and the lack of specific hearing threshold 
information at separation, it would be speculation to opine 
that onset of his current hearing loss is related to military 
service."

Private treatment records show that the veteran presented for 
treatment in July 2000 at an ear, nose, and throat clinic 
with complaints of a stopped up right ear with sudden hearing 
loss that occurred five days earlier.  In early August 2000, 
his condition was diagnosed as sudden, severe sensorineural 
hearing loss in the right ear.  He was placed on fairly high 
dose steroids for two and one-half weeks and was released 
from the physician's care later that month.

The veteran's service medical records and post-service 
medical record are negative for any evidence of hearing loss 
in service or within one year following separation from 
active duty.  In fact, the veteran was not diagnosed with 
hearing loss until over thirty years after separation.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence does show that the veteran now 
suffers from hearing loss, there is no competent medical 
opinion that the condition is related to the veteran's active 
duty.  In fact, the VA medical opinion provides that given 
his post-service employment, to link his hearing loss to 
service would be speculative.  In the absence of competent 
medical evidence linking any current hearing loss to service, 
service connection must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and hearing 
loss.  Lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or 
illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, his own assertions do not constitute 
competent medical evidence that his current hearing loss 
began during, or is a result of, his active service.


ORDER

Service connection for hearing loss is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

In April 2006, the veteran submitted medical evidence with 
respect to his claim for service connection for low back 
pain.  He did not submit a waiver of initial consideration of 
this evidence by the RO.  In light of Disabled Am. Veterans 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003) and VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 
(2004), the Board finds that the RO should consider the 
additional medical evidence prior to the Board's appellate 
review of these issues.

In addition, at the May 2006 videoconference, the veteran 
testified that he is on total disability for his back 
condition through the Social Security Administration (SSA).  
A review of the claims file shows that the SSA records have 
not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  Then, readjudicate the veteran's claim 
for service connection for low back pain, 
with consideration of the private 
treatment records received in April 2006, 
the requested SSA records, and any other 
evidence added to the record since the 
issuance of the Statement of Case in 
December 2005.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


